Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 2-4, 11, 15, 17, 20, 25, 28, 30-32 & 37), addition of claim 38 and cancellations (claims 1 & 35-36) filed (06/16/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 2, 34 & 37, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 2, 34 & 37 that includes: 
Claim 2:
…
“
A system for tracking at least a portion of a body, comprising: a depth sensor for providing data to determine a three-dimensional location of the body in space according to a distance of the body from the depth sensor; a body model, comprising a skeleton template having a hierarchical data structure of joint information and vertex information; and a computational device comprising a memory and one or more processors having computer instructions operating thereon configured to: fit data points from the depth sensor to the body model according to a probabilistic fitting algorithm, wherein a plurality of data points is identified as super points and are given additional weight in the fitting algorithm, said super points are defined according to an object attached to the body, the data points are identified with joints of the body or a combination thereof, and said probabilistic fitting algorithm is constrained according to at least one constraint defined by the body; and perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from a defined native instruction set of codes; wherein said computer instructions comprise: a first set of machine codes selected from the native instruction set to identify the plurality of data points as super points , a second set of machine codes selected from the native instruction set to identify the data points with joints of the body, according to said super points or a combination thereof, and a third set of machine codes selected from the native instruction set to perform the constrained probabilistic fitting algorithm.
”
Claim 34:
…
“
a depth sensor for providing data to determine the three-dimensional location of the body in space according to the distance from depth sensor; a body model, comprising a skeleton; and a computational device having computer instructions operating thereon configured to fit data points from the depth sensor to a body model according to a probabilistic fitting algorithm, wherein said probabilistic fitting algorithm is constrained according to at least one constraint defined by the human body, said constraint being selected from the group consisting of a constraint against self-intersection, an angle constraint and a pose prior constraint, the body model comprises a template, said template including a standard model of a skeleton and skinning, said template is adjusted as an input to the body model; and wherein said probabilistic fitting algorithm comprises a GMM (Gaussian mixture model) for mapping the data points to the body model.
”
Claim 37:
…
“
determining an initial position of the body using a depth sensor; receiving sensor data from the depth sensor, the sensor data comprising data points; defining a plurality of the data points as super points, each super point identified with an object attached to the body, a joint of the body, or a combination thereof, retrieving, from a memory of a memory storage device, one or more groups of data, each group of data representing a body model template, each body model template according to a hierarchy of joints as vertices and skinning, fitting a plurality of the data points to a body model using a probabilistic fitting algorithm in which each super point is given additional weight; mapping sensor data as a point cloud to a Gaussian mixture model (GMM); and imposing constraints on the GMM; wherein the imposing constraints comprises scaling one or more distances between a first data point and a second data point according to the distance between the first data point and a third data point and a predetermined scale ratio.
”
3-33 & 38 these claims are allowed because of their dependence on independent claims 2, 34 & 37 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661